DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “during first transition of said cup rim from said orientation securing layer into said secure engagement layer” and claim 8 recites “during second transition of said cup rim from contact with said guidance skirt into said orientation securing layer”.  It is unclear if the limitations are referring to the relative locations of the layers of the lid or if the layers of the lid are moved into different positions. 

The office action is based on the examiner’s best understanding of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gall (U.S. Patent No. 4,376,493).
Gall discloses a securely-engaging removable lid (10) for a cup (11) having a cup rim, comprising: a central portion (Fig. 1); a secure engagement layer (at 19) at the periphery of said central portion for secure engagement with said cup rim when said cup rim is seated in an interior contour of said secure engagement layer; and an orientation securing layer (at 14) adjoining said secure engagement layer for stabilizing an orientation of the lid relative to said cup rim during a first transition of said cup rim (Fig. 3), a guidance skirt (at 23) adjoining said orientation securing layer for providing guidance of said cup rim during a second transition of said cup, and a force limiting wing (at 18) adjoining said guidance skirt, said force limiting wing having a default upwards slanting orientation, and a portion of said force limiting wing being flippable into a downwards slanting orientation (Figs. 2, 3), an inside contour of said secure engagement layer having an overhang having cylindrical symmetry, said overhang protruding towards the axis of said cylindrical symmetry (Figs. 1, 5), wherein said first 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a different material or different size, resulting in different rations and forces that were required, since such a modification would be a change in size of the lid used or a change of material. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 

Conclusion

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733